 

CNL Strategic Capital, LLC 8-K [cnl-8k_071520.htm]

 

Exhibit 10.4

 

SEASIDE NATIONAL BANK & TRUST

 

AMENDED AND RESTATED UNCONDITIONAL GUARANTY

 

EFFECTIVE DATE:

 

JULY 15, 2020

 

BORROWER:

CNL STRATEGIC CAPITAL B, INC.



450 South Orange Avenue, Suite 1400



Orlando, Florida 32801

 

GUARANTOR:

CNL STRATEGIC CAPITAL, LLC



450 South Orange Avenue, Suite 1400



Orlando, Florida 32801

 

LENDER:

UNITED COMMUNITY BANK
D/B/A SEASIDE BANK AND TRUST



(hereinafter termed “Lender”)



201 South Orange Avenue, Suite 1350



Orlando, Florida 32801

   

WHEREAS, the above BORROWER (hereinafter termed “Borrower”) obtained a line of
credit loan from Lender in the original principal amount of TWENTY MILLION AND
00/100 DOLLARS ($20,000,000.00) (the “Loan”); and

 

WHEREAS, Lender is unwilling to continue making advances under the Loan to
Borrower unless it receives an unconditional and continuing guaranty from the
above identified undersigned GUARANTOR (hereinafter termed “Guarantor”),
covering all “Obligations of Borrower,” as hereinafter defined.

 

NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, and in order to induce Lender to extend or continue to extend
credit to Borrower in the principal amount of TWENTY MILLION AND 00/100 DOLLARS
($20,000,000.00) plus interest, as evidenced by that certain amended and
restated promissory note dated on or about of even date herewith in favor of
Lender in the original principal amount of $20,000,000.00 (the “Note”), pursuant
to which Borrower is liable as maker, or otherwise, and to otherwise deal with
Borrower, Guarantor hereby absolutely and unconditionally guarantees to Lender
and its successors and assigns, the full and prompt payment of all principal,
interest and any other amounts due or to become due, whether by acceleration or
otherwise, under the Note, the performance of any and all obligations of
Borrower under the Note and any other Loan Documents (as that term is
hereinafter defined) (all liabilities and obligations of Borrower to Lender,
pursuant to the foregoing, being hereinafter termed “Obligations of Borrower”).
For the purposes hereof, the term “Loan Documents” shall mean the Note, that
certain Loan Agreement of even date herewith (the “Loan Agreement”), and any
other loan document executed by Borrower in favor of Lender in connection with
the Note and dated on or about of even date herewith.

 



 

 

 

This Guaranty is in addition to and is not intended to supersede any prior
existing Guaranty of Guarantor.

 

Further, whether or not suit is brought by Lender to acquire possession of any
collateral of Guarantor or Borrower or to enforce collection of any unpaid
balance(s) hereunder, Guarantor expressly hereby agrees to pay all legal
expenses and the reasonable attorney’s fees (including those relative to
appellate proceedings, if any) actually incurred by Lender based on the actual
amount of time expended at the usual and customary hourly rates of attorneys and
paralegals for time actually spent without giving effect to any statutory
presumptions that may then be in effect.

 

In order to implement the foregoing and as additional inducements to Lender,
Guarantor further covenants and agrees:

 

1.           This Guaranty is and shall remain an unconditional and continuing
guaranty of payment and not of collection, shall remain in full force and effect
irrespective of any interruption(s) in the business or other dealings and
relations of Borrower with Lender and shall apply to and guarantee the due and
punctual payment of all “Obligations of Borrower” due by Borrower to Lender. To
that end, Guarantor hereby expressly waives any right to require Lender to bring
any action against Borrower or any other person(s) or to require that resort be
had to any security or to any balance(s) of any deposit or other account(s) or
debt(s) or credit(s) on the books of Lender in favor of Borrower or any other
person(s). Guarantor acknowledges that its liabilities and obligations hereunder
are primary rather than secondary, recognizing that Borrower are first above
identified as “BORROWER” and undersigned are identified first above as
“GUARANTOR”, solely for convenience in identification of the parties involved in
this Unconditional Guaranty and in the obligation being secured hereby. To that
end and without limiting the generality of the foregoing, undersigned Guarantor
herewith expressly waives any rights it otherwise might have had under
provisions of the law of the state of the Lender office set forth herein to
require Lender to attempt to recover against Borrower and/or to realize upon any
securities or collateral security which Lender holds for the obligation
evidenced or secured hereby. Notwithstanding the satisfaction or performance of
the “Obligations of Borrower,” Guarantor’s liability shall continue to exist for
so long as the satisfaction of the “Obligations of Borrower” could be set aside
or such “Obligations of Borrower” otherwise be reinstated under the bankruptcy,
insolvency, fraudulent conveyance, debtor relief, or other similar laws of any
Federal, State or other competent jurisdiction.

 

2.            TIME IS OF THE ESSENCE HEREOF. Any notice(s) to Guarantor shall be
sufficiently given, if mailed to the first above stated address(es) of
Guarantor.

 

3.            If any process is issued or ordered to be served upon Lender,
seeking to seize Borrower’ and/or Guarantor’s rights and/or interests in any
deposit or other account(s) maintained with Lender, the balance(s) in any such
account(s) shall immediately be deemed to have been and shall be set-off against
any and all “Obligations of Borrower” and/or all obligations and liabilities of
Guarantor hereunder, as of the time of the issuance of any such writ or process;
whether or not Borrower, Guarantor and/or Lender shall then have been served
therewith.

 

4.            All moneys available to and/or received by Lender for application
toward payment of (or reduction of) the “Obligations of Borrower” may be applied
by Lender to such individual debt(s) in such manner, and apportioned in such
amount(s) and at such time(s), as Lender, in its sole discretion, may deem
suitable or desirable.

 



- 2 - 

 

 

5.             As security for any and all liabilities of Guarantor hereunder,
now existing or hereafter arising, or otherwise, Guarantor hereby grants Lender
a lien upon and a security interest in any and all moneys or other property
(i.e., goods and merchandise), as well as all documents relative thereto; also,
funds, investment securities, choses in action and any and all other forms of
property, whether real, personal or mixed, and any right, title, or interest of
Guarantor therein or thereto and/or the proceeds thereof, which have been or may
hereafter, be deposited or left with Lender (or with any agent or other third
party acting on Lender’s behalf) by or for the account or credit of undersigned
Guarantor, including (without limitation of the foregoing), any property in
which Guarantor may have any interest. Further, where any money is due Lender
hereunder, Lender is herewith authorized to exercise its right of set-off or
“Bank Lien” as to any moneys deposited in demand, checking, time, savings, or
other accounts of any nature maintained in and with it by any of the
undersigned, without advance notice. Said right of set-off shall also be
applicable and exercised by Lender, in its sole discretion, where Lender is
indebted to any Guarantor by reason of any Certificate(s) of Deposit, Bond(s),
Note(s) or otherwise.

 

6.             Guarantor agrees that his liability hereunder shall not be
diminished by any failure on the part of Lender to perfect (by filing,
recording, or otherwise) any security interest(s) it may have in any property
securing this Unconditional Guaranty and/or the “Obligations of Borrower”
secured hereby and hereunder.

 

7.             Guarantor further hereby consents and agrees that Lender may at
any time, or from time to time, in its sole discretion: (i) extend or change the
time of payment, and/or the manner, place or terms of payment of any or all of
the “Obligations of Borrower”; (ii) exchange, release and/or surrender all or
any of the collateral security, or any part(s) thereof, by whomsoever deposited,
which is or may hereafter be held by it in connection with all or any of the
“Obligations of Borrower” and/or any liabilities or obligations of Guarantor
hereunder; (iii) sell or otherwise dispose of and/or purchase all or any of such
collateral at public or private sale, or to or through any investment securities
broker, and after deducting all costs and expenses of every kind for collection,
preparation for sale, sale or delivery, the net proceeds of any such sale(s) or
other disposition may be applied by Lender upon all or any of the “Obligations
of Borrower”; and (iv) release any endorser of the “Obligations of Borrower” or
any Guarantor thereof, with or without consideration and without notice to or
further consent from any guarantor and such release shall not in any way affect
the liability of the undersigned; and (v) settle or compromise with the Borrower
(and/or any other person(s) liable thereon) any and all of the “Obligations of
Borrower” (including, but not limited to, any insurance applicable to the
“Obligations of Borrower”), and/or subordinate the payment of all or any part of
same, to the payment of any other debts or claims, which may at any time(s) be
due or owing to Lender and/or any other person(s); (vi) alter, extend, change,
modify, release, waive or cancel any covenant, agreement, condition, obligation
or provision contained in any or all Loan Documents; all in such manner and upon
such terms as Lender may deem proper and/or desirable, and without notice to or
further assent from Guarantor, it being agreed that Guarantor shall be and
remain bound upon this Unconditional Guaranty, irrespective of the existence,
value or condition of any collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, foreclosure, sale or other
disposition, application, renewal or extension and notwithstanding also that the
“Obligations of Borrower” may at any time(s) exceed the aggregate principal sum
hereinabove prescribed (if any such limiting sum appears). Further, this
Guaranty shall not be construed to impose any obligation of Lender to extend or
continue to extend credit or otherwise deal with Borrower at any time.

 



- 3 - 

 

 

8.            If Borrower is an organization, this Guaranty covers all
“Obligations of Borrower” purporting to be created or undertaken on behalf of
such organization by any officer, partner, manager or agent of such
organization, without regard to the actual authority of any such officer,
partner, manager or agent, whether or not corporate resolutions, proper or
otherwise, are given by any corporate Borrower to Lender, and/or whether or not
such purported organizations are legally chartered or organized.

 

9.            In consideration of Lender’s extension of credit to Borrower, in
Lender’s sole discretion, Guarantor hereby agrees:

 

a.         To subordinate, and by this Agreement does subordinate, debts now or
hereafter owed by Borrower to Guarantor to any and all debts of Borrower to
Lender now or hereafter existing while this Agreement is in effect.

 

b.         Every note evidencing any part of the subordinated debt and every
ledger page relating thereto will bear a legend which will indicate this
subordination.

 

c.         Guarantor will not request or accept payment of or any security for
any part of the subordinated debt, and if all or any part of it should be paid
to Guarantor, through error or otherwise, Guarantor will immediately forward
every such payment to Lender in the form received, properly endorsed to the
order of Lender, to apply on any debt then owing to Lender by the Borrower. This
subordination shall continue in full force and effect as long as this Agreement
is in effect.

 

d.         Guarantor further agrees that it will not assert any right to which
it may be or become entitled, whether by subrogation, contribution or otherwise
against Borrower or any of the other guarantors or any of their respective
properties, by reason of the performance of the Guarantor of his obligations
under this Guaranty, except after payment in full of all amounts (including
costs and expenses) which may become payable in respect of or under the
“Obligations of Borrower.” The Guarantor hereby subordinates any and all
indebtedness of Borrower now or hereafter owed to the Guarantor, to all
indebtedness of Borrower to Lender and agrees with Lender that the Guarantor
shall not demand or accept any payment of principal or interest from Borrower,
shall not claim any offset or other reduction of the Guarantor’s obligations
hereunder because of such indebtedness and shall not take any action to obtain
any of the security described in and encumbered by any instruments securing
payment of the “Obligations of Borrower”.

 

10.          This Unconditional Guaranty shall be binding upon Guarantor and the
heirs, executors, administrators, successors and assigns of Guarantor, and it
shall inure to the benefit of, and be enforceable by Lender, and its successors,
transferees and assigns. It further shall be deemed to have been made under and
shall be governed by the laws of the State of the Lender office set forth herein
in all respects, including matters of construction, validity and performance.

 



- 4 - 

 

 

11.           Further, all terms or expressions contained herein which are
defined in the Uniform Commercial Code of the State of the Lender office set
forth herein shall have the same meaning herein as in said Articles of said
Code.

 

12.           No waiver by Lender or any default(s) by Guarantor or Borrower
shall operate as a waiver of any other default or of the same default on a
future occasion. If more than one person has signed this Unconditional Guaranty,
such parties are jointly and severally obligated hereunder. Further, use of the
masculine or neuter pronoun herein shall include the masculine, feminine and
neuter, and also the plural. The term “Guarantor,” as used herein, shall (if
signed by more than one person) mean the “Guarantors and each of them.” If any
Guarantor shall be a partnership, the obligations, liabilities and agreements on
the part of such Guarantor shall remain in full force and effect and fully
applicable notwithstanding any changes in the individuals composing the
partnership. Further, the term “Guarantor” shall include in such event any
altered or successive partnerships, it being also understood that the
predecessor partnership(s) and their partners shall not thereby be released from
any obligations or liabilities hereunder.

 

13.           Guarantor hereby waives: (i) notice of acceptance of this
Guaranty; (ii) notice(s) of extensions of credit and/or continuations of credit
extensions to Borrower by Lender; (iii) notice(s) of entering into and engaging
in business transactions and/or contractual relationships and any other dealings
between Borrower and Lender; (iv) presentment and/or demand for payment of any
of the “Obligations of Borrower”; (v) protest or notice of dishonor or default
to Guarantor or to any other person with respect to any of the “Obligations of
Borrower”; (vi) any demand for payment under this Guaranty; and (vii) the
benefit of the homestead or other exemptions.

 

14.           Anything contained herein to the contrary notwithstanding, if for
any reason the effective rate of interest on any of the “Obligations of
Borrower”, should exceed the maximum lawful rate, the effective rate of such
obligation(s) shall be deemed reduced to and shall be such maximum lawful rate,
and any sums of interest which have been collected in excess of such maximum
lawful rate shall be applied as a credit against the unpaid principal balance
due hereunder.

 

15.           In the event any provision(s) of this instrument should be left
blank or incomplete, Guarantor(s) hereby authorizes and empowers Lender to
supply and complete the necessary information to complete or fill in the blank
provision(s). Lender, or any other holder hereof, may correct patent errors in
this Unconditional Guaranty.

 

16.           Guarantor hereby acknowledges that Lender has suggested that
Borrower and Guarantor obtain independent legal counsel to represent their
interest in the transaction evidenced hereby and the Loan Documents and Borrower
and Guarantors have either elected to retain independent counsel or have elected
not to be represented by counsel in this transaction.

 

17.          WAIVER OF JURY TRIAL. BY THE EXECUTION HEREOF, GUARANTOR KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY HEREBY AGREES, THAT:

 

(A)      NEITHER THE GUARANTOR, NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL
REPRESENTATION OF THE SAME SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE ARISING FROM OR BASED UPON THIS
GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR ANY OF THE LOAN
DOCUMENTS EVIDENCING, SECURING, OR RELATING TO THE “OBLIGATIONS OF BORROWER”
WHICH ARE SECURED HEREBY, OR TO THE DEALINGS OR RELATIONSHIP BETWEEN OR AMONG
THE PARTIES THERETO;

 



- 5 - 

 

 

(B)      NEITHER THE GUARANTOR, BORROWER, NOR LENDER WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL HAS NOT BEEN OR CANNOT BE WAIVED;

 

(C)      THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS;

 

(D)      NEITHER THE GUARANTOR, BORROWER, NOR LENDER HAS IN ANY WAY AGREED WITH
OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT
BE FULLY ENFORCED IN ALL INSTANCES; AND

 

(E)       THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS
GUARANTY.

 

18.          EVENTS OF DEFAULT. Guarantor shall be in default under this
Unconditional Guaranty, upon the happening of any of the following events,
circumstances or conditions, namely:

 

a.         Default in the payment or performance of any of the obligations or of
any covenant, warranty or liability contained or referred to herein, or
contained in any loan agreement, collateral assignment agreement or in any
mortgage securing this guaranty or in the Security Agreement securing any
Obligations of Borrower or, in any other contract, promissory note, or agreement
of Borrower or Guarantor with Lender, whether now existing or hereafter arising;
or

 

b.         Any warranty, representation or statement made or furnished to Lender
by or on behalf of Borrower or Guarantor, in connection with this Unconditional
Guaranty or to induce Lender to extend credit or otherwise deal with either
Borrower or Guarantor proving to have been false in any material respect when
made or furnished, or

 

c.         Death, dissolution, termination of existence, insolvency, business
failure, appointment of a receiver of any part of the property of, assignment
for the benefit of creditors by, or the commencement of any proceeding under any
State or Federal Bankruptcy or Insolvency Laws by or against Guarantor or
Borrower; or

 

d.         Failure of a corporate/LLC Borrower or Guarantor to maintain its
corporate/LLC existence in good standing; or a sale of all or substantially all
of the assets of either Borrower or Guarantor or the control of primary
ownership of the corporation/LLC, or sale or transfer of a material portion of
its assets outside of the ordinary course of business without the prior written
consent of Lender, which consent shall not be unreasonably withheld; or

 



- 6 - 

 

 

e.         The assertion or making of any seizure, vesting or intervention by or
under authority of any government by which the management of either Borrower or
Guarantor is displaced of their authority or the conduct of their business(es)
is curtailed; or

 

f.          Upon the entry of any monetary judgment or the assessment and/or
filing of any tax lien against either Borrower or Guarantor or upon the issuance
of any writ of garnishment or attachment against any property of debts due or
rights of either Borrower or Guarantor, to specifically include the commencement
of any action of proceeding to seize moneys of either Borrower or Guarantor on
deposit in any bank account with Lender; or

 

g.         If Lender should otherwise deem itself, any security interests, its
collateral or property, or the “Obligations of Borrower” guaranteed hereby and
hereunder and/or the liabilities of Guarantor hereunder unsafe or insecure; or
should Lender, in good faith believe that the prospect of payment of other
performance by Borrower and/or Guarantor is impaired.

 

19.          REMEDIES ON DEFAULT. Upon the occurrence of any of the foregoing
events, circumstances, or conditions of default, all of the obligations
evidenced herein and secured or guaranteed hereby shall immediately be due and
payable without notice. Further, Lender shall then have all of the rights and
remedies granted hereunder, all of the rights and remedies of a Secured Party
and/or Holder-in-Due-Course under the Uniform Commercial Code as adopted and
other Laws of the state of the Lender office set forth herein.

 

20.          AMENDMENT AND RESTATEMENT. This Unconditional Guaranty amends,
restates and replaces that certain Unconditional Guaranty from Guarantor to and
in favor of Seaside National Bank & Trust dated June 27, 2019.

 

WITNESS the Hand(s) and Seal(s) of the undersigned, this Unconditional Guaranty
being executed and delivered on the date first above written.



        CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company      
By: /s/ Tammy J. Tipton   Name:  Tammy J. Tipton   Its: Chief Financial Officer
and Treasurer

 

- 7 - 

 

STATE OF FLORIDA

 

COUNTY OF ORANGE

 

Sworn to and subscribed before me ___ in person ___ by remote online notary the
____ day of July, 2020, by Tammy J. Tipton, as Chief Financial Officer and
Treasurer of CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company,
on behalf of the company. She is personally known to me or produced driver’s
license as identification.

 



(NOTARY SEAL)     Notary Public Signature       (Name typed, printed or stamped)
  Notary Public, State of Florida   Commission
No.:__________________________________________   My Commission
Expires:____________________________________

 



- 8 - 